Filed 1/11/21 Shin v. Shin CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


SUN HYANG SHIN,                                                       B303153

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. 19STRO06029)
         v.

HAI-JIN HELENA SHIN,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County. Audra Mori, Judge. Dismissed.

     Hai-Jin Helena Shin, in pro. per., for Defendant and
Appellant.

         No appearance for Plaintiff and Respondent.

                           ______________________________
       Defendant and appellant Hai-Jin Helena Shin challenges a
restraining order issued to protect appellant’s mother, plaintiff
and respondent Sun Hyang Shin, from appellant. While this
appeal was pending, respondent passed away, rendering this
appeal moot. Accordingly, we dismiss appellant’s appeal.
       FACTUAL AND PROCEDURAL BACKGROUND
       Respondent was a resident at Country Villa Wilshire
Convalescent Center (the nursing home), a skilled nursing
facility for elderly people. On or about August 13, 2019,
appellant went to the nursing home with hard food to feed
respondent, even though respondent had a problem with
swallowing and could only eat soft food. When nursing home
staff asked appellant to stop feeding her mother, appellant yelled
and screamed at nurses and made threats to staff. She was very
disruptive to staff and other residents of the nursing home.
       On August 29, 2019, respondent’s son filed a petition for a
restraining order on behalf of respondent, seeking an order that
would restrain appellant “from bring[ing] any hard or regular
food to [respondent] any more and . . . from being disruptive to
staff and residents of [the nursing home], for example, yelling
and screaming at staff and residents.” Appellant opposed the
request.
       A temporary restraining order was issued on August 30,
2019, enjoining appellant from feeding respondent in violation of
doctor’s orders. Approximately two weeks later, on
September 19, 2019, the trial court held a hearing on the request
for a permanent restraining order. Appellant did not appear at
the hearing. Respondent’s son testified that his mother was a
resident at the nursing home, that her diet was severely
restricted, and that appellant had been trying to feed her solid




                                2
foods, which was a threat to her health. Following his testimony,
the trial court granted respondent’s request for an elder or
dependent adult abuse restraining order, issuing a permanent
restraining order for a period of five years. Appellant was
ordered not to violate doctor’s orders and instructions concerning
the feeding of respondent. Appellant was also ordered not to
disturb her mother’s peace.
        Appellant timely filed a notice of appeal challenging the
propriety of the restraining order.
       While this appeal was pending, on June 25, 2020, appellant
notified us that respondent had passed away. Because the only
issue raised in this appeal is the propriety of the restraining
order, on November 12, 2020, we invited the parties to submit
letter briefs addressing the question of whether this appeal
should be dismissed as moot.
                            DISCUSSION
       It is well-settled that “‘“[a]n appeal becomes moot when,
through no fault of the respondent, the occurrence of an event
renders it impossible for the appellate court to grant the
appellant effective relief. [Citations.]”’” (In re J.P. (2017) 14
Cal.App.5th 616, 623.) “If relief granted by the trial court is
temporal, and if the relief granted expires before an appeal can
be heard, then an appeal by the adverse party is moot. [Citation.]
However, ‘there are three discretionary exceptions to the rules
regarding mootness: (1) when the case presents an issue of broad
public interest that is likely to recur [citation]; (2) when there
may be a recurrence of the controversy between the parties
[citation]; and (3) when a material question remains for the
court’s determination [citation].’ [Citation.]” (Environmental




                                3
Charter High School v. Centinela Valley Union High School
(2004) 122 Cal.App.4th 139, 144.)
      Applying these legal principles, we conclude that
                            1
appellant’s appeal is moot. The only issue in this appeal is the
propriety of the restraining order issued for the benefit of
respondent and against appellant. Although the restraining
order may have been for five years, respondent, the protected
person, has passed away. It goes without saying that the
restraining order is no longer in effect. It is moot, and therefore
so is this appeal.
       Moreover, none of the exceptions set forth above applies.
First, this is not a case of broad public interest; it was a private,
family matter. Second, there is no chance of recurrence because
respondent passed away. Third, the issuance of the restraining
order is the only question presented in this appeal; there are no
outstanding material questions for either this court or the trial
court to address. It follows that there are no consequences for
appellant “in this and future court proceedings.” (In re
Cassandra B. (2004) 125 Cal.App.4th 199, 209.)



1
       Even assuming this appeal was not moot, we briefly note
that appellant has not met her burden in demonstrating that the
trial court’s order is not supported by substantial evidence.
(Bookout v. Nielsen (2007) 155 Cal.App.4th 1131, 1137.)
Respondent’s son’s testimony supports the issuance of the
restraining order. To the extent appellant contends that we
should defer to her contradictory evidence, it is well-settled that
the appellate court does not reweigh the evidence or evaluate the
credibility of witnesses. (Cahill v. San Diego Gas & Electric Co.
(2011) 194 Cal.App.4th 939, 958.)




                                  4
       Trying to squeeze the instant appeal into the third
identified exception, appellant contends that the issuance of the
restraining order has consequences for a future lawsuit that she
intends to file against the nursing home. According to appellant,
the nursing home “fraudulently and maliciously instigated”
appellant’s brother into filing the petition for a restraining order
on respondent’s behalf. Because the question of whether there
was any merit to the nursing home’s concerns will be at issue in
her anticipated lawsuit against the nursing home, and whether
the nursing home committed fraud, appellant claims that we
must reach the merits of the instant appeal.
       Appellant seems to be making some sort of res judicata
and/or collateral estoppel argument. But, the problem for
appellant is that she does not adequately explain or flesh out this
purported argument, let alone even mention these legal
principles. We decline to consider the issues raised in appellant’s
briefs that are not properly presented or sufficiently developed to
be cognizable, and we treat them as waived. (People v. Stanley
(1995) 10 Cal.4th 764, 793; People v. Turner (1994) 8 Cal.4th 137,
214, fn. 19; In re David L. (1991) 234 Cal.App.3d 1655, 1661;
Mansell v. Board of Administration (1994) 30 Cal.App.4th 539,
545–546; see also Benach v. County of Los Angeles (2007) 149
Cal.App.4th 836, 852 [appellant bears the burden of supporting a
point with reasoned argument]; County of Sacramento v. Lackner
(1979) 97 Cal.App.3d 576, 591 [appellant must present argument
on each point made].) Appellant’s election to act as her own
attorney on appeal does not entitle her to any leniency as to the
rules of practice and procedure. (Rappleyea v. Campbell (1994) 8
Cal.4th 975, 984–985; Gamet v. Blanchard (2001) 91 Cal.App.4th




                                 5
1276, 1284; Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1246–
1247.)
       In her letter brief, appellant further argues that the appeal
is not moot because it “will continue to exist until its expiration
date, unless a party, through a motion to modify or terminate the
order of protection, petitions the trial court for its termination on
the basis that the death of the protected party makes the
restraining order moot.” We cannot agree. Appellant directs us
to no legal authority to support her novel proposition that when a
person protected by a restraining order passes away, someone
must move to vacate the restraining order or it will continue until
its expiration. (Benach v. County of Los Angeles, supra, 149
Cal.App.4th at p. 852; County of Sacramento v. Lackner, supra,
97 Cal.App.3d at p. 591.)
       Appellant also argues that the appeal is not moot because
the issuance of the restraining order damages her reputation “as
it shows up in criminal and civil restraining order background
checks by potential employers and apartment landlords, as well
as other potentially interested entities or persons.” In other
words, appellant wants to “clear her reputation.” However,
appellant neglects to offer any legal authority to support her
claim that we can reach the merits of this civil appeal in order to
clear her reputation. (See People v. Delong (2002) 101
Cal.App.4th 482, 486–490 [clearing one’s name can serve as an
exception permitting review of a moot appeal in the criminal
context].)
       Finally, appellant offers no evidence to support her
contention that the issuance of this restraining order has
prejudiced or will prejudice her. Has she applied for a job and
been declined because the potential employer learned of this




                                 6
restraining order? Has she tried to obtain an apartment lease
and been declined for the same reason? Who are the other
“potentially interested entities or persons”? Absent answers,
supported by evidence, to these questions, appellant has not
overcome her burden in demonstrating that this appeal is not
moot. (Guthrey v. State of California (1998) 63 Cal.App.4th 1108,
1115 [appellate court is not required to make an independent,
unassisted search of the appellate record]; In re S.C. (2006) 138
Cal.App.4th 396, 406–407 [appellate court can deem a contention
unsupported by a record citation to be without foundation and
thus forfeited].) As set forth above, we decline to consider issues
raised in appellant’s briefs that are not properly presented or
sufficiently developed to be cognizable, and we treat them as
waived.
                           DISPOSITION
       The appeal is dismissed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, J.
                               ASHMANN-GERST

We concur:


________________________, P. J.
LUI


________________________, J.
CHAVEZ




                                  7